Dear Representatives, Fred Morgan,
¶ 0 This office has received your request for an official Opinion asking, in effect, the following question:
Is a federal probation officer required to obtain a licensepursuant to the Oklahoma Self-Defense Act to carry a firearmduring the performance of official duties?
¶ 1 The Oklahoma Self-Defense Act is codified at 21 O.S.1290.1-21 O.S. 1290.26 (1996). The Act provides the following exemption for law enforcement officers:
  Nothing contained in any provision of the Oklahoma Self Defense Act shall be construed to alter, amend, or modify the authority of any active duty law enforcement officer, or any person certified by the Council on Law Enforcement Education and Training to carry a pistol during the course of their employment, from carrying any pistol in any manner authorized by law or authorized by the employing agency.
21 O.S. 1290.15(C) (1996) (emphasis added).
¶ 2 The question then is whether federal probation officers are law enforcement officers. Both statutory law and case law indicate that federal probation officers are law enforcement officers. In fact, 18 U.S.C.A. 1515(a)(4)(B) specifically defines law enforcement officer to include a "probation or pretrial services officer."
¶ 3 The United States Supreme Court has stated that a "probation officer `is a peace officer, and as such is allied, to a greater or lesser extent, with his fellow peace officers.'"Minnesota v. Murphy, 465 U.S. 420, 432, 79 L.Ed.2d 409,104 S.Ct. 1136 (1984) (citations omitted). According to Kimberlin v.U.S. Department of Justice, 605 F. Supp. 79 (N.D. Ill. 1985), federal probation officers are peace officers. Furthermore, 18 U.S.C.A. 3653 authorizes probation officers "to arrest the probationer." As the court in Kimberlin stated, this "certainly is a function for a law enforcement official." Id. at 83.
¶ 4 Since federal probation officers are law enforcement officers, they are not required to obtain a license pursuant to the Oklahoma Self-Defense Act.
¶ 5 It is, therefore, the official Opinion of the AttorneyGeneral that:
Pursuant to 21 O.S. 1290.15(C) (1996) which exempts"active duty law enforcement officers," federal probationofficers, who are federal law enforcement officers under18 U.S.C.A. 1515(a)(4)(B), are not required to obtain a licensepursuant to the Oklahoma Self-Defense Act to carry a firearmduring the performance of official duties.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JUDY A. TERRY ASSISTANT ATTORNEY GENERAL